t c no united_states tax_court suzanne l porter a k a suzanne l holman petitioner v commissioner of internal revenue respondent docket no filed date p applied for relief from joint_and_several_liability for additional tax under sec_72 i r c related to a distribution her husband received from his individual_retirement_account r denied p’s application_for relief p petitioned this court to seek our determination whether she is entitled to relief under sec_6015 i r c held in determining whether p is entitled to equitable relief under sec_6015 i r c we apply a de novo standard of review not an abuse_of_discretion standard of review held further p is entitled to equitable relief under sec_6015 i r c suzanne l porter a k a suzanne l holman pro_se kelly r morrison-lee and ann m welhaf for respondent haines judge respondent determined that petitioner is not entitled to relief from joint_and_several income_tax_liability for with respect to an early distribution from her ex- husband’s individual_retirement_account ira in 130_tc_115 we held that in determining whether petitioner is entitled to relief under sec_6015 we conduct a trial de novo and we may consider evidence introduced at trial which was not included in the administrative record we then denied respondent’s motion in limine seeking to limit petitioner’s right to introduce evidence outside the administrative record the issues remaining for decision are whether in determining petitioner’s eligibility for relief under sec_6015 we use a de novo standard of review or review for abuse_of_discretion and whether petitioner is entitled to equitable relief under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the exhibits attached thereto and the stipulation of settled issues are incorporated herein by this reference at the time she filed her petition petitioner resided in maryland 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar petitioner holds a bachelor of science degree in business administration from the university of maryland in she married john s porter together they had two children sometime in petitioner was wrongfully discharged from her job with the federal government before returning to government employment petitioner was employed as a bus driver petitioner was not aware of mr porter’s finances during they maintained separate checking accounts and credit cards petitioner did not review the monthly bank statements nor did she pick up the daily mail mr porter was responsible for the home mortgage and car insurance payments petitioner was responsible for paying all other home expenses including groceries which she paid for with her credit cards during petitioner received dollar_figure in wages and unemployment_compensation during mr porter earned dollar_figure in nonemployee compensation he also received a dollar_figure distribution from his ira petitioner did not know of the distribution at the time it was made because mr porter refused to tell petitioner about his income for before mr porter was responsible for filing the couple’s tax returns he also prepared the couple’s joint form_1040 u s individual_income_tax_return the return reported mr porter’s ira distribution and petitioner’s wages and unemployment_compensation mr porter’s nonemployee compensation was not reported on the return he gave the return to petitioner to sign on date the day it was due because mr porter was pressuring her to sign the return quickly so he could get it to the post office petitioner reviewed the return in haste ensuring that her own income was properly reported six days after petitioner signed the return on date she and mr porter legally_separated on date respondent issued petitioner and mr porter statutory notices of deficiency for respondent adjusted their income to include dollar_figure in nonemployee compensation attributable to mr porter respondent also adjusted their income_tax to include 10-percent additional tax of dollar_figure with respect to mr porter’s ira distribution pursuant to sec_72 neither petitioner nor mr porter petitioned this court for redetermination of the deficiency in subsequent years petitioner has complied with all income_tax laws after their separation petitioner discovered that mr porter had not filed their joint federal_income_tax return for petitioner promptly filed her own return for choosing married-filing-separately status on date petitioner filed a form_8857 request for innocent spouse relief on date respondent’s appeals officer issued a final_determination regarding petitioner’s request for relief the appeals officer determined that pursuant to sec_6015 petitioner was entitled to relief from joint_and_several_liability with respect to the dollar_figure in unreported nonemployee compensation however 2a judgment of absolute divorce was entered on date petitioner was denied relief under sec_6015 c and f from the 10-percent additional tax of dollar_figure on mr porter’s ira distribution the appeals officer determined that petitioner knew or had reason to know the 10-percent additional tax was not reported on the couple’s return on date as a result of debt from her marriage petitioner filed for bankruptcy mr porter did not intervene in this case though he was given the opportunity to do so under sec_6015 see 123_tc_135 rather respondent called him as a witness at trial he had not previously participated in petitioner’s administrative hearing i sec_6015 opinion petitioner contends that under sec_6015 she qualifies for relief from joint_and_several_liability for the 10-percent additional tax on mr porter’s early distribution from his ira when a husband and wife file a joint federal_income_tax return 3a final decree in petitioner’s bankruptcy case was issued on date lifting the automatic_stay imposed pursuant to u s c sec_362 trial was held on date before the automatic_stay was lifted respondent was not aware and the court was not otherwise notified of petitioner’s bankruptcy petition the parties subsequently filed a joint motion for relief from the automatic_stay nunc_pro_tunc with the u s bankruptcy court for the district of maryland the bankruptcy court granted the joint motion and ordered that the automatic_stay be lifted in order that petitioner may seek innocent spouse relief from the united_states tax_court nunc_pro_tunc and that petitioner’s innocent spouse tax_court proceedings and any orders and opinions issued therewith are not void as violating the automatic_stay they generally are jointly and severally liable for the tax due sec_6013 114_tc_276 however a spouse may qualify for relief from joint_and_several_liability under sec_6015 c or f if various requirements are met the parties stipulated that petitioner does not qualify for relief from joint_and_several_liability on the 10-percent additional tax under sec_6015 or c a taxpayer qualifies for relief under sec_6015 if relief is not available under sec_6015 or c and in the light of the facts and circumstances it is inequitable to hold the taxpayer liable for the tax or deficiency this court has jurisdiction to determine whether a taxpayer is entitled to equitable relief under sec_6015 sec_6015 our determination is made in a trial de novo porter v commissioner t c pincite therefore we may consider evidence introduced at trial which was not included in the administrative record both parties submitted evidence at trial which was not available to respondent’s appeals officer ii the standard of review we have generally reviewed the commissioner’s denial of relief under sec_6015 for abuse_of_discretion see 118_tc_106 affd f 3d 4to prevail under this standard of review the taxpayer has the burden of proving that the commissioner’s determination was arbitrary capricious or without sound basis in fact or law 118_tc_106 affd 353_f3d_1181 10th cir 114_tc_276 10th cir butler v commissioner supra cf wiener v commissioner tcmemo_2008_230 abuse_of_discretion standard not applied where notice_of_determination did not recite any analysis or factual determinations to review in their concurring opinions in porter v commissioner supra pincite judges goeke and wherry contended that our existing precedent with respect to the standard of review in sec_6015 cases is no longer applicable in the light of the amendments to sec_6015 judge wherry urged the court to adopt a de novo standard of review when the merits of this case would be decided id pincite congress enacted sec_6015 as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 sec_6015 provides that the commissioner may grant relief under certain circumstances suggesting a grant of relief is discretionary in its original form sec_6015 granted us jurisdiction to determine appropriate relief under sec_6015 and c but was silent as to our jurisdiction under sec_6015 in butler v commissioner supra we considered whether we had jurisdiction to review the commissioner’s denial of equitable 5in 130_tc_115 ndollar_figure we expressly reserved any determination regarding the appropriate standard of review in sec_6015 cases because our determination of the proper scope of review was not dependent on the standard of review sec_6015 replaced sec_6013 which provided for a spouse to be relieved from joint_and_several_liability under certain limited circumstances relief under sec_6015 or whether the granting of relief was committed solely to agency discretion in the absence of any clear guidance from congress we held that we had jurisdiction to review the commissioner’s determinations but should review for abuse_of_discretion because of the discretionary language in sec_6015 butler v commissioner supra see porter v commissioner supra pincite goeke j concurring under the statutory framework provided by congress at the time our adoption of an abuse_of_discretion standard was appropriate porter v commissioner supra pincite goeke j concurring our assertion of jurisdiction over cases brought under sec_6015 and f by individuals against whom no deficiency had been asserted was reversed by the u s courts of appeals for the eighth circuit and for the ninth circuit see 446_f3d_785 8th cir affg in part and vacating in part tcmemo_2004_93 439_f3d_1009 9th cir revg 118_tc_494 and vacating 112_tc_32 see also 127_tc_7 however in congress amended sec_6015 to confirm our jurisdiction to determine the appropriate relief available under sec_6015 tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 given congress’s confirmation of our jurisdiction reconsideration of the standard of review in sec_6015 cases is warranted amended sec_6015 provides that in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply or in the case of an individual who requests equitable relief under subsection f the court has jurisdiction to determine the appropriate relief available to the individual under this section emphasis added the use of the word determine suggests that congress intended us to use a de novo standard of review as well as scope of review in other instances where the word determine or redetermine is used as in sec_6213 and sec_6512 we apply a de novo scope of review and standard of review see porter v commissioner t c pincite nothing in amended sec_6015 suggests that congress intended us to review for abuse_of_discretion in similar circumstances congress expressly provided that we review the commissioner’s determinations for abuse_of_discretion before the commissioner was granted the authority to abate assessments of interest in certain circumstances sec_6404 as in effect for tax years beginning on or before date under that statutory framework we lacked jurisdiction to determine whether interest abatement was warranted see 336_f3d_419 5th cir 89_tc_352 congress then amended sec_6404 by expressly granting us jurisdiction to determine whether the secretary’s failure to abate interest was an abuse_of_discretion emphasis added taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 see 550_us_501 holding that this court is the exclusive forum for judicial review of the commissioner’s refusal to abate interest abrogating beall v united_states supra sec_6015 was amended in a similar historical context sec_6015 and sec_6404 are taxpayer relief provisions under each provision the decision whether to grant relief in the form of an interest abatement or relief from joint_and_several_liability was committed largely to agency discretion and it had been determined that we lacked jurisdiction over a claim brought by a taxpayer under each provision see 439_f3d_1009 9th cir court_of_appeals determined that this court lacked jurisdiction over cases brought under sec_6015 clinton st corp v commissioner supra this court lacked jurisdiction over interest abatement claim in amending sec_6404 congress provided us jurisdiction over interest abatement cases but expressly limited our jurisdiction to reviewing whether the commissioner’s failure to abate interest was an abuse_of_discretion sec_6404 in amending sec_6015 congress provided us jurisdiction over cases brought under sec_6015 but unlike the amendment to sec_6404 the amendment to sec_6015 gives no indication that we should review the commissioner’s determination for abuse_of_discretion congress’s failure to include any such limitation in sec_6015 when it had previously included the limitation in a similar situation indicates that our jurisdiction is not limited to reviewing the commissioner’s determination for abuse_of_discretion see 347_us_373 we find no indication that congress intended to make this phase of national banking subject_to local restrictions as it has done by express language in several other instances an abuse_of_discretion standard of review is also at odds with our decision to decline to remand sec_6015 cases for reconsideration 124_tc_220 sec_6330 is analogous to sec_6015 insofar as both sections consider economic hardship as a factor in determining whether relief is appropriate in sec_6330 congress provided that the internal_revenue_service office of appeals would retain jurisdiction over collection cases to allow it to consider changes in the taxpayers’ circumstances that congress did not include a similar provision in sec_6015 is consistent with the requirement that we determine whether relief for taxpayers under sec_6015 is appropriate see friday v commissioner supra pincite there is in sec_6015 no analog to sec_6330 granting the court jurisdiction after a hearing at the commissioner’s appeals_office we have always applied a de novo scope and standard of review in determining whether relief is warranted under subsections b and c of sec_6015 see eg 119_tc_306 affd 101_fedappx_34 6th cir we believe that cases in which taxpayers seek relief under sec_6015 should receive similar treatment and thus the same standard of review given congress’s direction that we determine the appropriate relief available under subsections b c and f there is no longer any reason to apply a different standard of review under subsection f than under subsections b and c and we shall no longer do so accordingly in cases brought under sec_6015 we now apply a de novo standard of review as well as a de novo scope of review petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a the commissioner analyzes petitions for sec_6015 relief using the procedures set forth in revproc_2003_61 2003_2_cb_296 see banderas v commissioner tcmemo_2007_ the parties have not disputed application of the conditions and factors listed in the revenue_procedure the commissioner generally will not grant relief unless the taxpayer meets seven threshold conditions revproc_2003_61 sec_4 c b pincite respondent concedes that petitioner meets these conditions if a taxpayer meets the threshold conditions the commissioner considers several factors to determine whether a requesting spouse is entitled to relief under sec_6015 revproc_2003_61 sec_4 c b pincite we consider all relevant facts and circumstances in determining whether the taxpayer is entitled to relief sec_6015 and f the following factors are relevant to our inquiry iii factors relating to petitioner’s claim for relief a petitioner and mr porter are divorced petitioner and mr porter legally_separated on date days after she signed the couple’s return they divorced on date this factor favors relief b petitioner would suffer economic hardship if relief were not granted economic hardship is present if payment of tax would prevent the taxpayer from paying her reasonable basic living_expenses sec_301_6343-1 and ii proced admin regs the determination varies according to the unique circumstances of the taxpayer id petitioner earns a modest income she is the mother of two children she has a bachelor of science degree in business administration and presumably she will be able to be employed for many more years because of debts she was left with after her separation and divorce from mr porter petitioner has been unable to meet her monthly expenses consequently she was forced to file for bankruptcy if relief were not granted petitioner would be jointly liable for paying dollar_figure plus related interest 7in analyzing such factors as the taxpayer’s marital status whether the taxpayer would suffer hardship and whether the taxpayer has complied with income_tax laws in subsequent years our inquiry is directed to the taxpayer’s status at the time of trial under these circumstances we conclude that petitioner would suffer economic hardship if relief were not granted this factor favors relief c petitioner had reason to know of the item giving rise to the deficiency in the case of an income_tax_liability resulting from a deficiency we are less likely to grant relief under sec_6015 if the requesting spouse knew or had reason to know of the item giving rise to the deficiency if the requesting spouse did not know or have reason to know we are more likely to grant relief a taxpayer who signs a return is generally charged with constructive knowledge of its contents 992_f2d_1256 2d cir affg tcmemo_1992_228 in establishing that a taxpayer had no reason to know the taxpayer must show that she was unaware of the circumstances that gave rise to the error and not merely unaware of the tax consequences 94_tc_126 affd 992_f2d_1132 11th cir 86_tc_228 affd 826_f2d_470 6th cir sec_6015 does not protect a spouse who turns a blind eye to facts readily available to her 114_tc_333 bokum v commissioner supra in such instances we may impute the requisite knowledge to the putative innocent spouse unless she satisfies her duty_of inquiry hayman v commissioner supra pincite 60_tc_300 mr porter presented the couple’s income_tax return to petitioner to sign on date the day it was due petitioner scanned the contents of the return only to ensure that her own income was reported correctly which it was petitioner relied on mr porter to prepare the return properly with respect to his own income petitioner’s reliance was misplaced nevertheless petitioner signed a return which clearly shows that mr porter received an ira distribution during despite mr porter’s reluctance to discuss his finances with petitioner we presume she knew that mr porter had not reached the age of 59½ so as to except the distribution from the sec_72 additional tax accordingly petitioner had reason to know of mr porter’s ira distribution this factor favors not granting petitioner relief d petitioner did not receive a significant benefit beyond normal support from the item giving rise to the deficiency receipt by the requesting spouse either directly or indirectly of a significant benefit in excess of normal support from the unpaid liability or the item giving rise to the deficiency weighs against relief lack of a significant benefit beyond normal support weighs in favor of relief normal support is measured by the circumstances of the particular parties 93_tc_672 mr porter testified that he used the proceeds from his ira distribution to pay petitioner’s credit card debt petitioner testified that she does not know how mr porter spent the distribution from his ira but that he did not use the proceeds to pay her credit card debt we evaluated petitioner’s and mr porter’s testimonies by observing their candor sincerity and demeanor mr porter was not credible petitioner was and we accept her testimony however even if we were to accept mr porter’s testimony that he used the proceeds of the ira distribution to pay petitioner’s credit card debt he admitted that a portion of the credit card charges related to grocery shopping ie normal support petitioner earned a very modest income during after being wrongfully discharged from her job therefore it is reasonable to conclude that petitioner used her credit cards for necessary services and supplies in addition to groceries we conclude that petitioner did not receive a significant benefit beyond normal support from mr porter’s ira distribution this factor favors relief e petitioner complied with all income_tax laws in subsequent tax years petitioner has complied with income_tax laws in all subsequent years furthermore upon discovering that her husband had neglected to file the couple’s joint federal_income_tax return for she promptly filed her own return choosing married-filing-separately status this factor favors relief iv conclusion factors favoring relief are that petitioner and mr porter are divorced that she would suffer hardship if relief were not granted that she did not receive a significant benefit beyond normal support from the ira distribution and that she diligently complied with income_tax laws in subsequent years that petitioner had reason to know of the distribution because it appears on the face of the return favors not granting relief under an abuse_of_discretion standard this court has upheld the commissioner’s denial of relief under sec_6015 where the taxpayer knew or had reason to know of the item giving rise to the deficiency or that the tax would not be paid see eg magee v commissioner tcmemo_2005_263 simon v commissioner tcmemo_2005_220 sjodin v commissioner tcmemo_2004_205 vacated 174_fedappx_359 8th cir demirjian v commissioner tcmemo_2004_22 however we are no longer restricted to determining whether the commissioner’s determination was an abuse_of_discretion under a de novo standard of review we take into account all the facts and circumstances and determine whether it is inequitable to hold the requesting spouse liable for the unpaid tax or deficiency we recognize that petitioner had reason to know of the ira distribution because she signed the return and did not inquire into its contents however this factor is tempered by the fact that petitioner regularly inquired into mr porter’s finances during the preceding year and he refused to answer or answered evasively the other factors discussed above which favor relief outweigh petitioner’s reason to know of her husband’s ira distribution accordingly petitioner has met her burden of proving by the preponderance_of_the_evidence that it would be inequitable to hold her liable for the sec_72 additional tax on mr porter’s ira distribution to reflect the foregoing decision will be entered for petitioner reviewed by the court colvin vasquez gale marvel goeke wherry kroupa and paris jj agree with this majority opinion gale j concurring i agree with the position taken in the majority opinion that de novo review is the appropriate standard of review in determining entitlement to relief under sec_6015 i write separately to highlight certain other factors that support that position first the statute is unclear in prescribing a standard of review while as the majority acknowledges the articulation in sec_6015 that under certain conditions the secretary may relieve an individual of liability is suggestive that review should be for abuse_of_discretion the use of may in sec_6015 is not dispositive internal_revenue_code sections providing that the secretary may take an action have sometimes been interpreted as mandating review for abuse_of_discretion see eg sec_482 321_f2d_796 4th cir affg 39_tc_348 82_tc_830 affd 811_f2d_543 10th cir 80_tc_34 affd in part and vacated in part on another issue 756_f2d_1430 9th cir 42_tc_114 affd 358_f2d_342 6th cir and sometimes de novo review see eg sec_269 vgs corp v commissioner 1it is worth noting that while judges have voted yes and have voted no in this case two of the no votes agree with the majority with respect to the standard of review thus the number of judges supporting the application of a de novo standard of review i sec_11 and the number opposing it is 2the standard of review applied with respect to the may language in sec_269 is noteworthy in that the may language continued 68_tc_563 65_tc_162 63_tc_440 50_tc_635 inductotherm indus inc v commissioner tcmemo_1984_281 affd without published opinion 770_f2d_1071 3d cir moreover our grant of jurisdiction to review the secretary’s or commissioner’s decisions concerning equitable relief is contained not in sec_6015 but in sec_6015 which provides that the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section this broad phrasing3 must be compared as the majority notes to another discrete grant of jurisdiction to the court a mere years earlier to review the secretary’s decisions not to abate interest that grant now codified in sec_6404 is explicit with respect to the standard of review the tax_court shall have jurisdiction to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion when the general terms of sec_6015 are compared with the specificity continued in the statute had previously been shall see revenue act of publaw_88_272 sec c 78_stat_126 3i emphasize here the entire quoted phrase from sec_6015 not just the verb determine on which the majority places singular emphasis 4the grant of tax_court jurisdiction was originally codified as sec_6404 taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 of the standard enunciated in sec_6404 congress’s intention regarding the review standard in the former becomes less clear to suggest that the may in sec_6015 settles the matter in this context puts more freight on that word than it can carry second given the statute’s lack of clarity regarding the standard of review consideration of the legislative_history is appropriate the history of amendments to the joint_and_several_liability relief provisions since the original enactment in 5a similar contrast emerges in the legislative_history of sec_6320 and sec_6330 as compared to the legislative_history of sec_6015 these code sections were all enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 and sec_3201 112_stat_734 the legislative_history underlying sec_6320 and sec_6330 specifies that courts are to apply an abuse_of_discretion standard in reviewing irs collection determinations and a de novo standard in reviewing determinations of tax_liability h conf rept pincite 1998_3_cb_755 see 129_tc_107 thus the legislative_history of sec_6330 makes clear that to the extent specified therein we must apply a deferential standard of review see 114_tc_176 in contrast the legislative_history underlying sec_6015 does not specify the standard of review see h conf rept supra pincite c b pincite5 6in describing the secretary’s authority to grant equitable relief the legislative_history puts no emphasis on administrative discretion the conferees do not intend to limit the use of the secretary’s authority to provide equitable relief to situations where tax is shown on a return but not paid the conferees intend that such authority be used where taking into account all the facts and circumstances it is inequitable to hold an individual liable for all or part of any unpaid tax or deficiency arising from a joint_return h conf rept supra pincite c b pincite evidences congressional dissatisfaction with the adequacy of relief afforded taxpayers the version of innocent spouse relief provided relief only in the case of omitted income see act of date publaw_91_679 84_stat_2063 amendments in extended relief in the case of erroneous deductions though the deductions needed to be grossly erroneous and the deductions and or the income omission had to have resulted in a substantial_understatement of tax on the return see deficit_reduction_act_of_1984 publaw_98_369 98_stat_801 finding the level of relief afforded by the statute still inadequate congress in the amendments removed the requirement that the deductions claimed be grossly erroneous or that the understatement_of_tax be substantial and added provisions allowing elections to allocate liability and establishing equitable relief see internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 the pattern of legislative changes designed to make innocent spouse relief more readily available also reflected congressional dissatisfaction with the administration of the statute by the commissioner this dissatisfaction reached the apex in when sec_6015 was enacted as part of rra in a date senate_finance_committee hearing on innocent spouse tax rules presaging that legislation chairman william v roth jr diagnosed the problem with the innocent spouse rules as due in significant part to unsatisfactory administration by the irs t he agency irs is all too often electing to go after those who would be considered innocent spouses because they are easier to locate as well as less inclined and able to fight part of these problems reside with the irs part of them are the fault of congress though the agency officially acknowledges the status of innocent spouses under current law and has the ability to clear such an individual from his or her tax_liability it rarely does irs restructuring innocent spouse tax rules hearings before the s comm on finance 105th cong 2d sess s hrg fourth hearing emphasis added at a date hearing7 before the subcommittee on oversight of the committee on ways and means concerning a treasury_department report on innocent spouse relief chairman johnson stated as the congress develops legislation to restructure and reform the internal_revenue_service we have learned of a number of disturbing cases in which taxpayers have been grossly mistreated by the irs out of all the horror stories that have surfaced in recent months none have been more heartbreaking than those involving innocent spouses--taxpayers who in many cases have been left to rear children as single parents often without child_support only to find that their former spouses have saddled them with a crushing debt many of these horror stories have been going on for years without the irs helping the spouses who are seeking relief from mounting tax_liabilities interest and penalties u s treasury_department report on innocent spouse 7the oversight subcommittee hearing was held after the house had passed its version of rra h_r 105th cong 1st sess on date however neither the senate nor the conference version of h_r had been considered or passed and the essential form of sec_6015 as finally enacted did not emerge until the conference version of the legislation 8the report had been mandated by congress in legislation see tbor sec_401 110_stat_1459 relief hearing before the subcommittee on oversight of the house comm on ways and means 105th cong 2d sess testifying on behalf of the treasury_department at the hearing assistant secretary for tax policy donald c lubick conceded a problem in the internal revenue service’s administration of the statute mr lubick i think you’ve put your finger on what i think is the most disturbing part of this whole problem inadequacy of current arrangements for innocent spouse relief which is that--and i think it’s produced the most dramatic of the examples that there have been some particular agents who are hard- nosed and unsympathetic id pincite one of the solutions proposed in the treasury_department report as described in assistant secretary lubick’s testimony was to significantly expand taxpayers’ procedural opportunities to claim substantive relief under the innocent spouse provisions by making access to tax_court routinely available id pincite chairman johnson endorsed the expansion of tax_court jurisdiction as an important part of the solution to the unsatisfactory results that had been experienced under the statute i am particularly pleased to note that the innocent spouse legislative recommendations discussed in the treasury and general accounting office reports are included in our house-passed legislation to summarize the bill expands the availability of innocent spouse relief by no eliminating the various dollar thresholds no broadening the definition of eligible tax understatements and three providing partial innocent spouse relief in certain situations and no providing tax_court jurisdiction over denials of innocent spouse relief id pincite emphasis added given the evidence of congressional dissatisfaction with the irs’s track record in administering the innocent spouse rules and of the congressional perception that one solution to the problem was expanded tax_court jurisdiction it appears unlikely that congress intended that a significant portion of the court’s review of the irs’s disposition of innocent spouse claims be circumscribed under the deferential standard inherent in review for abuse_of_discretion to conclude otherwise is to turn a tin ear to the strong critique of the commissioner’s record in administering innocent spouse relief evidenced in congressional hearings on the subject third another specific feature of sec_6015 countervails the claim that abuse_of_discretion review was intended for sec_6015 claims namely the provision in sec_6015 for intervention in a tax_court proceeding by the spouse not seeking relief as originally enacted sec_6015 provided as follows notice to other spouse --the tax_court shall establish rules which provide the individual filing a joint_return but not making the election under subsection b or c with adequate notice and an opportunity to become a party to a proceeding under either such subsection rra sec_3201 congress therefore contemplated that in tax_court proceedings for review of sec_6015 claims--or more specifically claims under subsection b or c --there would be interventions by nonrequesting spouses resulting in new evidence or argument in the tax_court proceeding that was not available to the commissioner as part of the administrative determination the amendments by the tax relief and health care act of div c sec_408 120_stat_3061 to clarify the tax court’s jurisdiction over sec_6015 cases did not merely modify sec_6015 as discussed in the majority and dissenting opinions the amendments also modified sec_6015 to read as follows notice to other spouse --the tax_court shall establish rules which provide the individual filing a joint_return but not making the election under subsection b or c or the request for equitable relief under subsection f with adequate notice and an opportunity to become a party to a proceeding under either such subsection emphasis added thus in connection with clarifying the tax court’s jurisdiction over sec_6015 cases not involving a deficiency congress simultaneously added spousal intervention rights for such cases as part of the amendments the conclusion is inescapable that congress considered intervention rights to be an important component of this court’s review of sec_6015 cases including those under sec_6015 intervention rights entail the distinct likelihood that new evidence will surface in the tax 9because of the more expansive retooling of sec_6015 review procedures effected by the amendments of sec_6015 i agree with the majority’s conclusion that the amendments are cause for the court to reconsider the standard of review in sec_6015 cases the court_of_appeals for the 11th circuit recently upheld this court’s position in 122_tc_32 vacated on other grounds 439_f3d_1009 9th cir and 130_tc_115 that the scope of review in a sec_6015 review proceeding should not be limited to the administrative record 557_f3d_1262 11th cir affg tcmemo_2005_201 the standard of review was not in issue in neal as the parties had agreed that the standard was abuse_of_discretion court_proceeding yet to review the commissioner’s administrative determination for abuse_of_discretion on the basis of evidence not available to him would be at best anomalous the supreme court has instructed that in applying an abuse_of_discretion standard of review the focal point for judicial review should be the administrative record already in existence not some new record made initially in the reviewing court 411_us_138 by expressly providing for intervenors in sec_6015 review cases in the tax_court congress contemplated a new record made initially in the reviewing court in those cases application of an abuse_of_discretion standard of review is not appropriate in such circumstances in addition to the intervenor issue we must bear in mind problems with the administrative record our inability to remand and the fact that a stand-alone nondeficiency petition can bring a sec_6015 case before us even where there has been no administrative decisiondollar_figure this case is appealable absent stipulation to the contrary to the court_of_appeals for the fourth circuit under the rule laid down in 54_tc_742 10in fact we have recently applied a de novo standard of review in a sec_6015 case see wiener v commissioner tcmemo_2008_230 because we cannot ascertain what analysis was made by the appeals officer in reaching his or her determination that petitioner is not entitled to relief under sec_6015 we cannot review the determination for abuse_of_discretion fn ref omitted instead we shall examine the trial record de novo to decide whether respondent properly concluded that petitioner is not entitled to relief affd 445_f2d_985 10th cir we abide by that court’s precedent the court_of_appeals for the fourth circuit disapproves of the odd pairing of a de novo scope of review with an abuse_of_discretion standard of review see 32_f3d_120 4th cir thus although it may be appropriate for a court conducting a de novo review of a plan administrator’s action to consider evidence that was not taken into account by the administrator the contrary approach should be followed when conducting a review under either an arbitrary and capricious standard or under the abuse_of_discretion standard dollar_figure that is reason enough to reject that mismatched standard and scope of review in this case given the statute’s failure to specifically address the standard of review congress’s expressed dissatisfaction with the commissioner’s history of administering the innocent spouse rules and the anomalous results of the employment of an abuse_of_discretion standard of review in sec_6015 cases i believe the better interpretation of sec_6015 is that it provides for 11in the sec_6015 context we have recognized the conceptual difficulty of conducting a trial de novo while at the same time deferring to an administrative determination see nihiser v commissioner tcmemo_2008_135 although rarely employed by district courts in reviewing administrative agency action a trial de novo typically consists of independent fact- finding and legal analysis unmarked by deference to the original factfinder see also black’s law dictionary 8th ed defining trial de novo as a new trial on the entire case conducted as if there had been no trial in the first instance a de novo standard of review in all sec_6015 cases whether under subsection b c or f colvin marvel goeke wherry kroupa and paris jj agree with this concurring opinion halpern and holmes jj concurring in part and dissenting in part i concurrence we concur in so much of the majority opinion as holds the appropriate standard of review to be de novo we do so notwithstanding our dissent in the court’s prior report in this case 130_tc_115 holding that the appropriate scope of review is de novo that holding is now binding on us and for that reason alone we concur that it would be incongruous to hold that review is limited to determining whether an appeals officer ‘abused his discretion ’ but also to conclude that the appeals officer committed such an ‘abuse’ by failing to weigh information that was never even presented to him 439_f3d_455 8th cir addressing the scope and standard of review appropriate to judicial review of an appeals officer’s decision under sec_6330 revg 123_tc_85 ii dissent we dissent from the majority’s conclusion that petitioner is entitled to equitable relief in particular we fail to see how the majority can conclude that petitioner would suffer economic hardship if relief were not granted first the majority states that economic hardship is present if payment of the tax would prevent the taxpayer from paying her reasonable basic living_expenses majority op p second the majority holds that the hardship determination and certain other determinations are made with respect to the taxpayer’s status at the time of trial majority op p note third the majority fails to find and the record contains no evidence of petitioner’s reasonable basic living_expenses fourth and most importantly at the time of trial petitioner was in bankruptcy and she was not discharged until almost weeks after the trial concluded when we assume her solvency and the hardship if any resulting from her joint liability to pay dollar_figure would be determinable we fail to see how the majority could determine that payment of that liability would work a hardship before it knew the disposition of her petition in bankruptcy of which like her reasonable basic living_expenses the record contains no evidence wells j dissenting i agree with and have joined judge gustafson’s thorough and well-reasoned dissent i respectfully write separately to address an issue that judge gustafson does not address in his dissent but is raised by concurring judges and to point to additional reasons for not abandoning the abuse_of_discretion standard of review in sec_6015 cases judges halpern and holmes indicate that it would be incongruous to apply the abuse_of_discretion standard of review on the basis of trial evidence that the appeals officer had never seen they apparently believe that the commissioner’s exercise of discretion is complete and final before trial however in sec_6015 cases and in other cases where the abuse_of_discretion standard of review is applied after a trial de novo i believe that the exercise of discretion that is under review is the commissioner’s position after all of the evidence is in the final exercise of discretion by the commissioner typically is a posttrial brief containing the commissioner’s reasons and arguments indeed our experience is that the commissioner often will grant partial or full relief after considering all of the evidence adduced at trial when however the commissioner finally argues that relief should be denied 1unlike sec_6330 sec_6015 does not require a hearing before an appeals officer or that a determination against the taxpayer be made before filing a petition requesting relief under sec_6015 as noted by judge gustafson in his dissent it is the secretary through his delegate the commissioner who is vested with the discretion under sec_6015 and it is the commissioner who appears as the respondent in every case before the tax_court after all of the trial evidence is considered it is that position ie the commissioner’s exercise of discretion at that point that we review for abuse_of_discretion additionally i am concerned that today the court on the pretext that a amendment to sec_6015 provides an occasion to reconsider our prior rulings essentially overrules our longstanding precedent that this court reviews the commissioner’s denial of sec_6015 relief for abuse_of_discretion that precedent originated with our opinion in 114_tc_276 and was subsequently reaffirmed in three court-reviewed opinions the latest of which was rendered in this very case less than a year ago 130_tc_115 porter i 122_tc_32 vacated 439_f3d_1009 9th cir 115_tc_183 affd 282_f3d_326 5th cir in overruling this precedent the majority fails to recognize the opinions of six courts of appeals that have affirmed our practice of holding a trial de novo in sec_6015 relief cases and then applying the abuse_of_discretion standard of review 557_f3d_1262 11th cir affg tcmemo_2005_201 204_fedappx_618 9th cir affg tcmemo_2004_268 101_fedappx_34 6th cir affg 2as judge gustafson’s dissent explains the amendment had nothing to do with changing the standard of review in sec_6015 cases t c 94_fedappx_949 3d cir affg tcmemo_2003_96 292_f3d_800 d c cir affg tcmemo_2000_332 282_f3d_326 5th cir the most recent of these opinions was issued on date and affirmed what it described as the tax court’s longstanding rule and practice to hold trials de novo in situations where it makes determination and redeterminations including sec_6015 cases to prevail in the trial de novo the taxpayer petitioner must show that the commissioner’s denial of equitable relief was an abuse_of_discretion commissioner v neal supra pincite citations omitted these courts of appeals do not appear to have any disagreement with the abuse_of_discretion standard of review in a trial where evidence is taken de novo i also would like to address judge gale’s argument in his concurring opinion that the court_of_appeals for the fourth circuit would reject a mismatched standard and scope of review in sec_6015 cases pursuant to its opinion in 32_f3d_120 4th cir and that we are bound to follow that outcome under the rule_of 54_tc_742 affd 445_f2d_985 10th cir i believe that sheppard is not squarely in point and is distinguishable as noted by judge gale sheppard holds that where an abuse_of_discretion standard of review is applicable to a plan administrator’s action under erisa the scope of review is limited to the evidence that was taken into account by the plan_administrator at the time it acted id pincite the court_of_appeals did not hold that it disapproves of any pairing of a de novo scope of review with an abuse_of_discretion standard of review a holding that would run headlong into 439_us_522 and it made no holding whatsoever about sec_6015 cases under the internal_revenue_code moreover under sec_6015 we are reviewing pursuant to the statute the exercise of discretion of a government agency’s administrator who as mentioned above appears as the respondent in every case before us as opposed to a district_court in an erisa case reviewing a private entity’s exercise of discretion conferred in a plan document consequently i believe that the golsen_rule has no bearing on the case before us our review of sec_6015 cases differs from a district court’s review of a plan administrator’s exercise of discretion in another material respect under our precedent in friday v 3erisa is the employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_829 codified as amended not in the internal_revenue_code u s c but in u s c secs 4under the supreme court’s holding in 489_us_101 quoted in 32_f3d_120 4th cir the plan administrator’s action is reviewed under a de novo standard of review unless the plan document vests the administrator with discretion in which case the action is reviewed under an abuse_of_discretion standard commissioner 124_tc_220 we have no authority to remand sec_6015 cases to the commissioner whereas in a case arising under erisa like sheppard a district_court has the authority to remand the case to the plan_administrator sheppard enoch pratt hosp inc v travelers ins co supra pincite in response to the criticism that a limited record can hide an abuse_of_discretion that results from a plan administrator’s failure to consider or admit into the record all of the relevant facts the court_of_appeals specifies remand as the proper course to bring in additional evidence when the record is otherwise lacking ‘if the court believes the administrator lacked adequate evidence the proper course is to remand to the trustees for a new determination not to bring additional evidence before the district_court ’ id pincite quoting 761_f2d_1003 4th cir in a sec_6015 case however if this court finds the factual underpinnings of the commissioner’s determination to be lacking we have no authority pursuant to friday to remand the case to the commissioner to bring in additional evidence to allow us to review a sufficient record to test the commissioner’s exercise of discretion which as mentioned above continues throughout the case until all of the evidence is in accordingly in a sec_6015 case a de novo scope of review as we held in porter i is the only means by which we can supplement an insufficient record finally i would like to address the venerable principle of stare_decisis for the reasons cited by judge gustafson in his dissent and others discussed here i think that the correct standard to use in reviewing sec_6015 cases in this court is abuse_of_discretion consequently i do not think it is necessary to rely on stare_decisis alone as the reason for continuing to review sec_6015 cases for abuse_of_discretion nonetheless stare_decisis is additional support for not abandoning the abuse_of_discretion standard the majority makes no mention of and gives no consideration to that principle or why it should not apply stare_decisis should apply in the instant case for reasons stated in the recent opinion of the supreme court in 128_sct_750 citations and quotation marks omitted stare_decisis in respect to statutory interpretation has special force for congress remains free to alter what we have done justice brandeis once observed that in most matters it is more important that the applicable rule_of law be settled than that it be settled right to overturn a decision settling one such matter simply because we might believe that decision is no longer right would inevitably reflect a willingness to reconsider others and that willingness could itself threaten to substitute disruption confusion and uncertainty for necessary legal stability in sum the use of an abuse_of_discretion standard of review in a de novo trial is consistent with this court’s precedent the opinions of the courts of appeals i have cited above the supreme court’s holding in thor power and stare_decisis for the foregoing reasons i dissent cohen thornton and gustafson jj agree with this dissenting opinion gustafson j dissenting i respectfully dissent from the majority opinion which abandons the abuse-of-discretion standard for the court’s review of the irs’s denial of relief under sec_6015 and adopts in its place a de novo standard of review in so doing the majority departs from the better reading of the statute and from very substantial precedent i by conferring discretion on the secretary sec_6015 calls for the court to review the secretary’s actions for abuse of that discretion a sec_6015 confers discretion on the secretary sec_6015 provides that the secretary may relieve such individual of such liability emphasis added four features of sec_6015 show that this language confers discretion on the secretary first the word ‘may’ customarily connotes discretion 543_us_335 second sec_6015 rather than simply providing a rule expressly names an official the secretary to apply its rule most provisions in the internal_revenue_code simply state a rule and do not repeat in each instance the truism2 that it will be the commissioner who 1the majority so acknowledges majority op p sec_6015 provides that the commissioner ‘may’ grant relief under certain circumstances suggesting a grant of relief is discretionary see also 479_f3d_830 fed cir lantz v commissioner t c ____ ___ slip op pincite sec_6015 uses the discretionary term ‘may’ 2see sec_7801 the administration and enforcement of this title shall be performed by or under the supervision of the secretary_of_the_treasury sec_7803 the commissioner shall have such duties and powers as the secretary may prescribe continued applies that rule on behalf of the government it is therefore a departure from the norm when a statutory provision does name an official to apply the rule--eg by stating that the secretary may impose a given treatment or that t he secretary may waive a certain provision or that a given treatment shall obtain when it is appropriate in the opinion of the secretary or that a determination of an issue will be made by some specified subordinate of the secretary when a statute thus explicitly names the agency decision-maker this is a further indication7 that the matter is committed to his or her continued including the power to administer manage conduct direct and supervise the execution and application of the internal revenue laws 3see sec_482 82_tc_830 affd 811_f2d_543 10th cir 4see former sec_6659 99_tc_132 affd sub nom 28_f3d_1024 10th cir 5see sec_446 sec_471 439_us_522 see also 819_f2d_558 nn 5th cir rubin j dissenting appendix listing sections in the united_states_code placing discretion in the opinion of the president the attorney_general or a cabinet secretary with the language in the opinion of 6see sec_6330 114_tc_176 7admittedly the naming of the official who makes that decision is not by itself an infallible marker that discretion has been granted to that official rather for example sec_269 provides that the secretary may disallow losses acquired in tax-motivated transactions but the case law under sec_269 does not indicate a special grant of discretion cf 291_us_386 continued discretion this ought to be considered a particularly strong indication where as with sec_6015 that feature of the statute contrasts with its neighboring provisions ie subsections b and c if we level these distinctions and find that all the forms of relief under sec_6015 have the same standard of review notwithstanding their different vocabulary then we ignore the congress’s use of distinctive language in the various subsections third sec_6015 contrasts the discretionary character of sec_6015 under which one is said to request relief with the nondiscretionary character of subsections b and c under which one is said to elect relief a benefit that may continued the phrase to the satisfaction of the secretary does not invest the commissioner with absolute authority or discretion emphasis added but means that the additional element is not lightly to be inferred but to be established by proof which convinces in the sense of inducing belief r e dietz corp v united_states aftr 2d ustc par big_number at big_number n d n y the phrase ‘to the satisfaction of the secretary’ may very well indicate that the instant action should have been stylized and litigated as one challenging that determination as arbitrary or capricious or as an abuse of disc939_f2d_1 2d cir sec_6015 provides that the other individual shall be relieved of liability sec_6015 provides that such individual shall be relieved of liability and sec_6015 provides that the individual’s liability shall not exceed his or her allocable portion but sec_6015 departs from the pattern to provide that the secretary may relieve emphasis added as is discussed infra part iv d we recognize the difference of these forms of relief in our opinion in lantz v commissioner supra at ___ slip op pincite 9to the existing provision of sec_6015 granting jurisdiction to the tax_court i n the case of an individual who elects to have subsection b or c apply the continued be elected is one’s right but a benefit that must be requested invokes the discretion of one who may or may not grant the benefitdollar_figure fourth the pertinent language in sec_6015 is identical to discretionary language in a companion provision sec_66 which grants analogous relief for liability from tax on community_income the same amendment that created sec_6015 also added an equitable relief provision as the last sentence of sec_66 emphasis added continued amendment discussed in greater detail below added or in the case of an individual who requests equitable relief under subsection f emphasis added in addition where existing language in subsection e a i ii and b i referred to elect ing relief under subsections b and c equivalent amendments were made to add reference to request ing relief under subsection f the majority ignores the difference between electing and requesting when they state nothing in amended sec_6015 suggests that congress intended us to review for abuse_of_discretion majority op p 10to request is to ask to do something or to ask for something whereas to elect is to make a selection of or to choose webster’s third new international dictionary this court has similarly defined the legal term ‘election’ as the choice of one of two rights or things 34_tc_937 quoting 30_bta_478 the term ‘election’ in its legal sense means the choice of one of two rights or things to each of which the party choosing has an equal right but both of which he can not have as when a man is left to his own free will to take or do one thing or another which he pleases a choice between different things the act of electing or choosing’ see also snow v alley n e mass election exists when a party has two alternative and inconsistent rights and it is determined by a manifestation of a choice black’s law dictionary 8th ed describing an election as the exercise of choice esp the act of choosing from several possible rights or remedies under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either attributable to any item for which relief is not available under the preceding sentence the secretary may relieve such individual of such liability the language emphasized above is identical to language added by the same amendment to sec_6015dollar_figure when reviewing irs action under this provision in sec_66 we have reviewed for abuse_of_discretion see 120_tc_102 morris v commissioner tcmemo_2002_17 beck v commissioner tcmemo_2001_198 if this language in sec_66 granted discretion to the irs then the identical language in sec_6015 enacted at the same time must have done the same b when a statute confers discretion on an agency a court reviewing agency action must defer to that discretion and review it only for abuse the majority acknowledges that sec_6015 confers discretion on the secretary but it then denies that we review 11see internal_revenue_service restructuring and reform act of publaw_105_206 b 112_stat_734 we observe in lantz v commissioner t c at ____ slip op pincite that sec_6015 and the final sentence of sec_66 are companion statute s 12see majority op p under sec_6015 the decision whether to grant relief was committed largely to agency discretion majority op p the word may in sec_6015 suggest s that a grant of relief is discretionary if those statements by the majority are equivocal qualified as they are by largely and suggest s then this court has removed all doubt by lately holding that a commonsense reading of sec_6015 is that the secretary has discretion to grant relief under sec_6015 lantz v commissioner supra at ___ slip op pincite the irs’s action for abuse of that discretion insisting rather that we review de novo without enhanced deference to the agency’s decision-making this conception denudes that discretion of any effect and contradicts the essence of discretion being granted to an agency if a code provision that grants no discretion yields de novo review of an agency’s determination and a code provision that does grant discretion yields the same de novo review then the discretion is illusory the majority’s approach effectively relegates the agency’s discretion to being relevant only to the agency that exercises it and overlooks that discretion when the agency’s action is being reviewed contrary to that approach it is when agency action is being judicially reviewed that a grant of discretion has its significance of course this court can properly employ an abuse-of-discretion standard to review irs action only where the code has conferred discretion on the irs by the same token where discretion has in fact been conferred the only proper review is for abuse of that discretiondollar_figure the majority pays lip service to the grant of discretion in sec_6015 but then overlooks that discretion with its de novo review 13see 128_tc_113 noting the commissioner’s concession that ‘a discretionary act could only be subject_to an abuse_of_discretion review’ ii abandoning the abuse-of-discretion standard contradicts uniform precedent the majority acknowledges majority op p that w e have generally reviewed the commissioner’s denial of relief under sec_6015 for abuse_of_discretion majority op p and it appropriately cites 114_tc_276 in which we held that this court had jurisdiction over sec_6015 and that the standard of review in a sec_6015 case is for abuse_of_discretion butler so held as the majority states majority op p because of the discretionary language in sec_6015 ie the secretary may relieve emphasis added the abuse-of-discretion standard for reviewing denial of relief under sec_6015 was employed again in 115_tc_183 affd 282_f3d_326 5th cir which the court_of_appeals for the fifth circuit affirmed stating sec_6015 confers power upon the secretary and his delegate the commissioner to grant equitable relief where a taxpayer is not entitled to relief under sec_6015 or c but taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either in this case appellant argues that the commissioner improperly denied her equitable relief with respect to the retirement distributions and the interest_income this court reviews the commissioner’s decision to deny equitable relief for abuse_of_discretion f 3d pincite emphasis added fn refs omitted similarly in mitchell v commissioner tcmemo_2000_332 affd 292_f3d_800 d c cir we held and the court_of_appeals for the d c circuit affirmed that the commissioner had not abused discretion in denying sec_6015 relief in affirming the use of the abuse-of-discretion standard the court_of_appeals relied on the language of sec_6015 and stated as the decision whether to grant this equitable relief is committed by its terms to the discretion of the secretary the tax_court and this court review such a decision for abuse_of_discretion see 51_fedclaims_49 n butler t c pincite we conclude that there was no such abuse for the reasons given by the tax_court in its decision f 3d pincite emphasis added in mitchell the court_of_appeals thus cites inter alia 51_fedclaims_49 n in which the court of federal claims stated that it has jurisdiction to review whether the commissioner has abused his discretion under sec_6015 again in neal v 557_f3d_1262 11th cir affg tcmemo_2005_201 where b oth parties agree d that the tax_court appropriately used an abuse_of_discretion standard of review the court_of_appeals for the eleventh circuit affirmed our holding that sec_6015 calls for an abuse-of-discretion standard of review and a de novo scope of review in unpublished opinions the courts of appeals for the third sixth and ninth circuits have also affirmed the tax court’s use of the abuse-of-discretion standard for reviewing sec_6015 cases see 204_fedappx_618 9th cir citing 292_f3d_800 9th cir affg t c memo affg tcmemo_2004_268 94_fedappx_949 3d cir citing mitchell affg tcmemo_2003_96 101_fedappx_34 6th cir affg 119_tc_306 this court’s above-cited opinions in butler cheshire mitchell and neal were decided before the amendments to which the majority attaches importance and which are discussed below but for the current point it is sufficient to observe that even after that amendment this court has consistently used the abuse_of_discretion standarddollar_figure see stolkin v commissioner tcmemo_2008_211 alioto v commissioner tcmemo_2008_185 nihiser v commissioner tcmemo_2008_135 dunne v commissioner tcmemo_2008_63 gonce v commissioner tcmemo_2007_328 dowell v commissioner tcmemo_2007_326 golden v commissioner tcmemo_2007_299 affd 548_f3d_487 6th cir billings v commissioner tcmemo_2007_234 beatty v commissioner tcmemo_2007_167 butner v commissioner tcmemo_2007_136 banderas v commissioner tcmemo_2007_129 ware v commissioner tcmemo_2007_112 farmer v commissioner tcmemo_2007_74 van arsdalen v commissioner tcmemo_2007_48 14cf wiener v commissioner tcmemo_2008_230 because we cannot ascertain what analysis was made by the appeals officer in reaching his or her determination that petitioner is not entitled to relief under sec_6015 we cannot review the determination for abuse_of_discretion instead we shall examine the trial record de novo to decide whether respondent properly concluded that petitioner is not entitled to relief fn ref omitted thus not only this court but also the courts of appeals and the court of federal claims have uniformly applied the abuse-of- discretion standard to review the commissioner’s exercise of the discretion granted to him by the terms of sec_6015 and until today no court has held otherwise indeed today’s majority opinion is at odds with this court’s prior opinion issued less than a year ago in this very case 130_tc_115 porter i in which we defended the use of an abuse-of-discretion standard of review with a de novo record scope of review the court did state in a footnote that we need not decide any issue relating to the standard of review id pincite but the opinion concludes with these words id pincite the measure of deference provided by the abuse_of_discretion standard is a proper response to the fact that sec_6015 authorizes the secretary to provide procedures under which on the basis of all the facts and circumstances the secretary may relieve a taxpayer from joint liability that approach de novo review applying an abuse_of_discretion standard properly implements the statutory provisions at issue here and has a long history in numerous other areas of tax_court jurisprudence in making its about-face the majority does not state today that this court erred in its original holding in 114_tc_276 but says rather that in butler our adoption of an abuse_of_discretion standard was appropriate majority op p dollar_figure however the majority ha sec_15see 130_tc_115 goeke j concurring it was logical for the court in butler to find that the standard of review was abuse_of_discretion continued undertaken a reconsideration that was prompted by the amendments to which we now turn iii the amendment to sec_6015 does not implicate the abuse-of-discretion standard a the background to the amendment before requests for sec_6015 relief could arise in the tax_court in various procedural contexts three of these--ie as an affirmative defense in deficiency redetermination cases because of sec_6213 as a remedy on review of collection_due_process determinations because of sec_6330 and as relief in stand-alone petitions when the commissioner has asserted a deficiency against a petitioner --were not implicated in the jurisdiction controversy that arose in however a fourth procedure is the so-called nondeficiency stand-alone petition where a joint tax_return reports a tax_liability that the joint taxpayers have not fully paid and the irs has not asserted a deficiency one of the spouses might request relief from that joint liability and if the relief is denied might file a petition under sec_6015 such nondeficiency stand-alone petitions became a subject of controversy because of language in the first sentence continued because of the discretionary language in sec_6015 as we argue below nothing material has changed since butler was decided in and if the abuse-of-discretion standard was logical and appropriate then it remains so today 16127_tc_7 billings i of sec_6015 in the case of an individual against whom a deficiency has been asserted emphasis added this emphasized language had been added to sec_6015 in date and for any petitioner seeking sec_6015 relief whose jurisdictional basis was sec_6015 this amendment raised an obvious question whether the case could proceed in the absence of a deficiency’s having been asserted as is noted above it was in butler that we held that we would use an abuse-of-discretion standard to review the irs’s denial of such relief butler itself was a deficiency_suit brought pursuant to sec_6213 by a claimant against whom a deficiency had been asserted but its reasoning would apply to review of sec_6015 relief however it arose butler was brought and decided before the amendment that provoked the particular controversy that produced the amendment on which the majority relies in any event cases like butler--a deficiency_suit under sec_6213 brought by a petitioner who sought relief under sec_6015 and against whom a deficiency had been asserted--were not implicated in this jurisdictional problem involving sec_6015 on the basis of the language added to sec_6015 in against whom a deficiency has been asserted first the ninth circuit in commissioner v ewing 439_f2d_1109 9th cir revg 118_tc_494 and vacating 122_tc_32 and then the eight circuit in 446_f3d_785 8th cir revg in part tcmemo_2004_93 held that we lacked jurisdiction under sec_6015 where no deficiency had been asserted against the taxpayer the tax_court accepted this analysis in 127_tc_7 billings i and implied that congress should identif y this as a problem and fix it legislatively b the nature of the amendment congress did identify and fix the problem on date senators feinstein and kyl proposed an amendment that senator feinstein characterized as only minor legislative modifications to clarif y the statute’s original intent and to provide a straightforward and uncontroversial solution to the unfair treatment of innocent spouses under current law that resulted after r ecent decisions of the eighth and ninth circuit courts of appeals ie ewing and bartman cong rec s5962-5963 daily ed date senator kyl similarly explained that he sought to clarify the jurisdiction of the u s tax_court in cases involving ‘equitable relief’ for innocent spouse claims id at s5963 congress adopted their proposal 17the tax_court observed in billings i t c pincite that this analysis did not deprive the tax_court of jurisdiction over all sec_6015 cases but only over those raised in so- called nondeficiency stand-alone petitions it observed that innocent spouse relief under all subsections of ie including sec_6015 relief remained available in deficiency cases under sec_6213 and in collection_due_process cases under sec_6330 as well as in stand- alone petitions when the commissioner has asserted a deficiency against a petitioner id pincite and amended sec_6015 to read as follows by adding the language that is emphasized here sec_6015 petition for review by tax_court -- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply or in the case of an individual who requests equitable relief under subsection f -- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section it should be noted that apart from the language emphasized all the language quoted above was in the statute before in particular the pre-2006 statute gave the tax_court jurisdiction to determine the appropriate relief emphasis added and the amendments made no change to that terminology c the inapplicability of the amendment to this case the gist of the amendment was to add subsection f relief to the provision in sec_6015 giving jurisdiction to the tax_court the amendment responded to court opinions holding that the tax_court lacked jurisdiction over one category of sec_6015 cases nondeficiency stand-alone petitions the express purpose of the amendment was to clarify congress’s 18the tax relief and health care act of publaw_109_ div c sec_408 120_stat_3061 as is discussed supra p note these amendments also added to the existing references in sec_6015 and b i to a taxpayer’s elect ing relief under subsections b and c new references to a taxpayer request ing subsection f relief id sec_408 120_stat_3062 intent that the tax_court should have jurisdiction to review all types of sec_6015 cases to do this the amendment simply added a phrase to the existing provision of sec_6015 it had no effect on the other types of sec_6015 cases it made no change to the discretionary language in sec_6015 the language and history of the amendment show that the amendment had nothing to do with the abuse-of-discretion standard there is no hint in the legislative_history that congress intended to modify the long line of cases that had previously applied the abuse-of-discretion standard thus after the amendment we explained its purpose and effect in billings v commissioner tcmemo_2007_234 billings ii and stated we are mindful that our review of that decision to deny sec_6015 relief is for abuse_of_discretion see 114_tc_276 the amendment was simply a straightforward clarification of our jurisdiction in fact the majority does not actually argue that the amendment made any change that drives their conclusion rather the majority simply states that a reconsideration of our standard of review is warranted because of congress’s confirmation of our jurisdiction in the amendments majority op p the amendments thus appear to be not a justification but an occasion for the majority’s decision and the specific arguments in support of that decision do not actually turn on any statutory language that was changed in we now turn to those specific arguments iv abandonment of the abuse-of-discretion standard of review for sec_6015 cases is not warranted by any feature of the statute a the word determine in sec_6015 the majority opinion places great importance on the fact that amended sec_6015 provides the tax_court with jurisdiction to determine the appropriate relief available to the individual under this section emphasis added --language that existed before the amendment and that had been considered in butler and all the cases after it that applied the abuse-of-discretion standard the majority now asserts the use of the word determine suggests that congress intended us to use a de novo standard of review as well as scope of review in other instances where the word determine or redetermine is used as in sec_6213 and sec_6512 we apply a de novo scope of review and standard of review see porter v commissioner t c pincite majority op p the cited passage in porter i does discuss the significance of the word determine --albeit for its implications on the scope of review however when porter i came to address the standard of review it correctly argued at some length see t c pincite- for the compatibility of a de novo trial and a review for abuse_of_discretion and it could hardly have done otherwise anyone who would argue that an abuse-of-discretion standard of review cannot be employed after a de novo trial will promptly confront the supreme court’s contrary holding in 439_us_522 cited of course in porter i which approved precisely that regime see also ewing v commissioner t c pincite in fact the word determine cannot have the significance that the majority infers for the issue of standard of review the preeminent appearance of a form of the term determine is in our principal jurisdictional statute which authorizes us to give a redetermination of the deficiency sec_6213 in a deficiency_suit however the standard of review may vary see rule it may be that in most deficiency cases we do both conduct the trial de novo and decide the case de novo imposing on the taxpayer only a normal burden_of_proof by the preponderance_of_the_evidence and entertaining only a normal presumption that the commissioner’s determination was correct however in some deficiency cases we do review the commissioner’s determination for an abuse_of_discretion see eg thor power tool co v commissioner supra on the other hand in some deficiency cases the burden_of_proof is on the commissioner who must for example prove fraud by clear_and_convincing evidence rule b in our redetermination of a deficiency we apply the burden_of_proof and the standard of review called for by the law applicable to the given case that the word determine does not at all preclude abuse-of- discretion review is made explicit in a statute on which for a different point the majority opinion expressly relies sec_6404 explicitly provides the tax_court shall have jurisdiction to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion emphasis added as it is used in the internal_revenue_code the word determine does not imply that an abuse-of-discretion standard of review should be abandoned in favor of de novo review b the comparison to sec_6404 the point that the majority derives from sec_6404 is that when congress wants to impose an abuse-of-discretion standard it knows how to do so the majority observes majority op pp that when congress granted jurisdiction for review of the irs’s denial of interest abatement suggested by the majority as analogous to congress’s confirming jurisdiction in sec_6015 it made explicit that we are to determine whether there was an abuse_of_discretion sec_6404 clearly sec_6404 is the high-water mark of congressional clarity on this issue of standard of review however there is a substantial body of case law calling for abuse-of-discretion review in instances where the statute does 19in this regard sec_6404 is not in fact a particularly close analogue to sec_6015 but is different in two significant respects first the amendment of sec_6404 gave the tax_court jurisdiction where before it had none but the amendment of sec_6015 clarified the tax court’s jurisdiction as to only one form of sec_6015 relief leaving unaffected the court’s preexisting jurisdiction as to other forms second the amendment of sec_6404 created a new review regime but the amendment of sec_6015 presupposed the existence of a body of case law that had consistently recognized an abuse-of-discretion standard of review not include the phrase abuse_of_discretion dollar_figure manifestly when congress wants to impose an abuse-of-discretion standard it has more than one way to do so one way it may do so is to refer as in sec_6404 to abuse_of_discretion but another is to provide as in sec_6015 that the secretary may relieve such individual of such liability emphasis added c the absence of the possibility of remand the majority states that a n abuse_of_discretion standard of review is also at odds with our decision to decline to remand sec_6015 cases for reconsideration 124_tc_220 majority op p tax jurisprudence would be simpler and preferable to some if each tax case called for either abuse-of-discretion review of an agency-level record with a possibility of remand to the agency or else de novo decision based on a new trial record with no option of agency remand this neat paradigm is compromised when our system calls for a decision to be based on an agency record but for the court to review the matter de novo or when our system calls for a decision to be based on a trial de novo but 20see supra notes t he standard of review to be employed by the district_court under sec_7428 in examining the determination of the secretary as to initial qualification for tax-exempt status is to be de novo normally the court’s decision will be based on the facts as represented in the administrative record 510_fsupp_374 n d d c affd without published opinion 672_f2d_894 d c cir for the court to review for an abuse of discretion22--but that is what our system sometimes calls for if the system would be improved by allowing the tax_court to remand sec_6015 cases to the irs then congress will have to enact a statutory provision reserv ing jurisdiction to the commissioner 124_tc_220 denying remand of sec_6015 cases d the comparison to sec_6015 and c the majority opines that since our jurisdiction to decide sec_6015 cases has now been settled by the amendments there is no longer any reason to apply a different standard of review under subsection f than under subsections b and c majority op p in fact as we have already shown the relief provided in subsection f is materially different from the relief provided in subsections b and c -- both in the language of those subsections see supra note and in the characterization of those forms of relief in sec_6015 and its amendments made in see supra note the court currently recognizes in lantz v commissioner t c ___ ___ slip op pincite that congress intended that taxpayers have two kinds of remedies -- 22see porter i t c pincite review for abuse_of_discretion does not preclude us from conducting a de novo trial ewing v commissioner t c pincite citing eg cases under sec_446 sec_482 and sec_6404 remand is not possible in a refund case see 54_fedclaims_183 or in a deficiency case and when these abuse-of-discretion issues arise as they do in refund and deficiency cases remand is not an option traditional and equitable if indeed congress intended subsection f to provide a distinct regime with an equitable remedy to be requested rather than elected it is perfectly consistent with that intention that it also intended us to review agency action for an abuse_of_discretion under sec_6015 the secretary may relieve from joint liability but when the secretary denies such relief and we review that decision under sec_6015 we should review for an abuse_of_discretion i would so hold cohen wells foley thornton and morrison jj agree with this dissenting opinion
